 Case 1:18-cv-00102-GNS Document 15 Filed 10/30/18 Page 1 of 4 PageID #: 81



                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                           BOWLING GREEN DIVISION


Robert Landers, Individually and on         )
behalf of all others similarly situated,    )
                                            )
              Plaintiff,                         Civil Action No. 1:18-cv-00102-GNS
                                            )
                                            )
       vs.                                  )
                                            )
CWI, Inc.,
                                            )
              Defendant.                    )
                                            )
                                            )

         JOINT STIPULATION TO DISMISS PROCEEDINGS AND COMPEL
                        ARBITRATION; AND ORDER

       Plaintiff Robert Landers (“Plaintiff”) and Defendant CWI, Inc. (“Defendant”), by

and through their counsel herein, stipulate and agree as follows:

       1.     WHEREAS, On August 2, 2018, Plaintiff filed his Complaint in this matter

alleging claims arising under the Fair Labor Standards Act (“FLSA”) against Defendant.

(Doc. 1);

       2.     WHEREAS, Plaintiff’s Complaint asserts claims on his own behalf and also

seeks to represent a nationwide collective of similarly situated individuals pursuant to

section 216(b) of the FLSA;

       3.     WHEREAS, Plaintiff and Defendant are parties to an Arbitration Agreement

dated June 13, 2017. (Doc. 12-12, Ex. A);

       4.     WHEREAS, the Arbitration Agreement requires Plaintiff to submit his claims

to binding arbitration on an individual basis;

       5.     WHEREAS, on October 8, 2018, Defendant filed a Motion to Dismiss and

to Compel Arbitration pursuant to the Arbitration Agreement. (Doc. 12);
 Case 1:18-cv-00102-GNS Document 15 Filed 10/30/18 Page 2 of 4 PageID #: 82



      6.     WHEREAS, Plaintiff now agrees to voluntarily submit this matter to binding

arbitration on an individual basis in accordance with the terms of the Arbitration

Agreement;

      7.     WHEREAS, Defendant now agrees to withdraw its Motion to Dismiss and

to Compel Arbitration;

      8.     WHEREAS, Plaintiff and Defendant now agree that this matter should be

dismissed without prejudice to the submission of this matter to to single-party arbitration

in accordance with the terms of the Arbitration Agreement;

      9.     THEREFORE, subject to the approval of this Court, it is hereby stipulated

and agreed, by and between Plaintiff and Defendant, as follows:

      a)     Plaintiff shall submit all of his claims in this action to single-party arbitration

in accordance with the terms of the Arbitration Agreement;

      b)     Defendant’s Motion to Dismiss and to Compel Arbitration shall be

withdrawn; and

      c)     This matter shall be dismissed without prejudice to the submission of this

matter to to single-party arbitration in accordance with the terms of the Arbitration

Agreement.

      SO STIPULATED.




                                            -2-
Case 1:18-cv-00102-GNS Document 15 Filed 10/30/18 Page 3 of 4 PageID #: 83




Dated:     October 29, 2018           /s/ LaToi D. Mayo
                                         LaToi D. Mayo
                                         Littler Mendelson P.S.C.
                                         333 West Vine St., Suite 1720
                                         Lexington, KY 40507
                                         Telephone: 859.317.7970
                                         Facsimile: 859.422.6747
                                         lmayo@littler.com

                                         Attorneys for Defendant


Dated:     October 29, 2018              /s/ Robert E. DeRose
                                         Robert E. DeRose
                                         Trent R. Taylor
                                         Barkan Meizlish DeRose Wentz
                                         McInerney Peifer, LLP
                                         250 E. Broad St., 10th Floor
                                         Columbus, OH 43215
                                         Telephone: 614.221.4221
                                         Facsimile: 614.744.2300
                                         bderose@barkanmeilish.com
                                         ttaylor@barkanmeizlish.com



Dated:     October 29, 2018           /s/ Clif Alexander
                                         Clif Alexander
                                         Lauren E. Braddy
                                         Anderson Alexander, PLLC
                                         819 N. Upper Broadway
                                         Corpus Christi, TX 78401
                                         Telephone: 361.452.1279
                                         Facsimile: 361.452.1284
                                         clif@a2xlaw.com
                                         lauren@a2xlaw.com

                                         Attorneys for Plaintiff




                                   -3-
 Case 1:18-cv-00102-GNS Document 15 Filed 10/30/18 Page 4 of 4 PageID #: 84



                                    ORDER

         GOOD CAUSE appearing therefore, IT IS SO ORDERED.

Dated:     October 30, 2018




                                                  Greg N. Stivers, Judge
                                                United States District Court




                                      -4-
